Citation Nr: 1516052	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a low back disability.

2.  Entitlement to service for a bilateral knee disability.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to the benefits currently sought on appeal.  Jurisdiction is now with the New York RO.

The Veteran testified before the undersigned Veterans Law Judge at a February 2014 Travel Board hearing at the New York RO.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that remand is necessary as to the claims for disabilities of the low back and both knees in order to obtain an addendum medical opinion.

The Veteran underwent VA medical examinations of the low back and knees in March 2013.  The same examiner performed both medical evaluations and provided unfavorable opinions regarding each diagnosed disorder. The examiner concluded that the Veteran's bilateral knee disability is due to age-related arthritis and attributed his low back disability to age-related degenerative changes.  In the examiner's opinion, both the low back disability and the disability of the knees were less likely than not (less than 50 percent probability) incurred in, or caused by, an in-service injury, event, or illness.
Since March 2013, the Veteran has provided new, relevant information that may impact a medical opinion as to the nature and etiology of the Veteran's disabilities. Specifically, at the February 2013 Board hearing, the Veteran testified that an examining physician at a Brooklyn VA medical center told him that an MRI showed inflammation of his back and legs that was not arthritis.  The claims file contains no record of this physician's opinion or MRI evaluation.

Furthermore, in February 2014, three witness statements submitted on behalf of the Veteran attested to how the Veteran injured his knees and/or back not only through exercise but also by lifting heavy equipment during service.  The March 2013 examiner did not have access to these statements in forming her nexus opinion.

The Board concludes that the March 2013 medical examinations as to the Veteran's back and knees are inadequate to decide the claims because they are based on an incomplete factual record.  The March 2013 examiner did not have available the more complete account of the Veteran's in-service and post-service symptomatology that the Veteran provided at the February 2014 hearing, nor did  the examiner have access to the statements submitted on behalf of the Veteran relating to his in-service injuries.  

The examiner making the addendum opinion is reminded to take into account the Veteran's own statements regarding the onset and history of his disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury).  The examiner should also be mindful that, in general, a disability can be connected to service even when there is a lack of documented treatment for the claimed disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).

Accordingly the case is REMANDED for the following action:

1. Attempt to obtain all outstanding VA treatment records, to specifically include an MRI report and other treatment from the Brooklyn VA medical center and any associated clinics.
2. After the above development has been completed, to the extent possible, forward the Veteran's claims folder to the examiner who conducted the March 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that a current low back disorder and a bilateral knee disability had their onset during service, became manifest within a one-year period following discharge from service, or are otherwise causally related to any event of the Veteran's active service.

Review of the entire file is required; however, attention is invited to the Veteran's credible sworn testimony as to his in-service lifting of heavy equipment.  See Hearing Transcript, Virtual VA, receipt date March 7, 2014, pages 3-8; see also lay statements (volume 1 of paper file), submitted at February 2014 hearing.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back and knee disorders.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

